Citation Nr: 1230071	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-07 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for schizophrenia, paranoid type, for the period from October 31, 2006 to April 28, 2010.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) for the period from October 31, 2006 to April 28, 2010.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in Chicago, Illinois.

During the pendency of the appeal, the Veteran's schizophrenia disability rating was increased to 100 percent, effective April 29, 2010.  As such, the appeal for the period from April 29, 2010, was satisfied in full.  The Board acknowledges that the RO has since proposed to reduce the 100 percent disability rating and the reduction has not yet been finalized.  As the issue of the proposed reduction has not been finally decided by the RO or appealed to the Board, the Board has no jurisdiction over the issue. 

Next, the Veteran has submitted evidence of a medical disability, made a claim for the highest rating possible, and alleged that he is not able to work due to his service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

A review of the record indicates that there are outstanding VA outpatient mental health treatment records.  Notably, when he filed his claim for increased benefits in October 2006, the Veteran reported ongoing treatment through the Danville VA Medical Center (VAMC).  The report of a March 2008 VA psychiatric examination also indentifies those records.  Specifically, the examiner noted that his examination had included the review of progress notes from the VAMC data system dated from March 2007 to March 2008.  A May 2010 statement of the case (for TDIU) indicates that outpatient treatment records dated from March 2007 are of record.  However, the earliest VA outpatient treatment record in the claims file is dated in August 2008.  A review of the claims file reveals outpatient treatment records dated in August 2008, November 2008, January 2009, June 2009, and a group of records dated from November 2009 to May 2010.  The Board has also reviewed the Veteran's Virtual VA file and none of the Veteran's VA outpatient treatment records are available in Virtual VA.  Thus, the Board finds that there may be relevant outstanding VA outpatient mental health treatment records.  An attempt to obtain outstanding VA outpatient treatment records prior to August 2008 and since May 2010 should be made. 

Additionally, there is an indication that there may be outstanding Social Security Administration (SSA) records regarding disability benefits.  Although the Veteran has not specifically indicated that he is in receipt of SSA disability benefits, a review of the file reveals an SSA inquiry form with a disability onset date assigned in September 2005.  The Veteran is not service-connected for any other disability other than his psychiatric disability.  He has not reported any other physical disability for which he is in receipt of SSA disability benefits.  

Under 38 U.S.C.A. § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  As the evidence indicates that the Veteran's only disability prior to April 29, 2010 was his acquired psychiatric disability, the Board finds that the SSA records, if any, may be relevant to the claims on appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records are necessary for review before a decision may be made regarding his claims and an attempt to obtain these records should be undertaken.

Further, as noted in the introduction, the Veteran initiated a claim for a TDIU.  However, because he was later assigned a 100 percent schedular rating for his single service connected from April 29, 2010, the RO construed the TDIU issue as moot.  There was no discussion on the question of whether entitlement to TDIU was warranted for the period prior to April 29, 2010.  That question remains germane as it relates to the Veteran's claim for an increased rating for his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Regarding the claim of a TDIU for the period from April 29, 2010, the Board finds that the claim is moot.  The Board notes that on June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a scheduler 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent scheduler rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).  But in view of the issuance by the Court of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total scheduler disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that a TDIU was warranted in addition to a scheduler 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. Here, during the time period from April 29, 2010, to award a separate TDIU rating in addition to the scheduler 100 percent rating based on the Veteran's service-connected schizophrenia would result in duplicate counting of disabilities as he is not service-connected for any additional disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all mental health treatment records from the VA medical center in Danville, Illinois, for the period from October 2005 to August 2008 and from May 2010 to the present.  Any negative response should be noted. 

2.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative response should be noted. 

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran and his representative a supplemental statement of the case and afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


